DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 6, “determine” should read –determin[[e]]ing–.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the "heart” in line 3. It is unclear whether or not this is the same as the "heart” in line 1.  For examination purposes, Examiner of record takes this to be the same.
Claims 1-3 recite "the heart ultrasound images” in lines 4-5; 3-5, 7-9; and 2,4, and 6, respectively. Claim 2 recites “the consecutive ultrasound images” in lines 1-2. It is unclear whether or not they are the same as the "plurality of consecutive heart ultrasound images” in claim 1, line 3.  For examination purposes, Examiner of record takes this to be the same.
Claims 1-2 and 5-6 recite "the left ventricular volumes” in lines 6; 2-3, 2; and 2, respectively. It is unclear whether or not this is the same as the "plurality of left ventricular volumes” in claim 1, line 4.  For examination purposes, Examiner of record takes this to be the same.
Claims 1 and 5-7 recite "the specific extremums” in lines 7; 1, 1; and 1, respectively. It is unclear whether or not this is the same as the "plurality of specific extremums” in claim 1, line 6.  For examination purposes, Examiner of record takes this to be the same.
Claims 1 and 7-8 recite "the time differences” in lines 8-9, 11; 2; and 2, respectively. It is unclear whether or not this is the same as the "plurality of time differences” in claim 1, line 7.  For examination purposes, Examiner of record takes this to be the same.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 20020123688), hereinafter Yamauchi, in view of Shouldice et al (US 20180106897), hereinafter Shouldice, and Sirendi et al (US 20210353166), hereinafter Sirendi.
Regarding claim 1, Yamauchi teaches a method (Fig. 9) for evaluating a movement state of a heart (“The following describes the flow of operations for the ultrasonic diagnostic device 10 to calculate an LVV of the heart.” [0107]), suitable for an electronic apparatus (10) (Figs. 1-2), the method comprising:
obtaining a plurality of consecutive heart ultrasound images (S501) (Fig. 9) (902, 903) (Fig. 13) corresponding to a heart (“the heart” [0107]) (“FIG. 5B shows representation of image data and contour data of the two- and four-chamber images, and FIG. 5C shows representation of a state in which a value of a time stamp monotonously increases.” [0090]. “As shown in FIG. 5B, image data and contour data of the two types of chamber views are given a time stamp 171 that corresponds to a time at which the respective data has been sampled,” [0091]; “obtaining a two-chamber image; … obtaining a four-chamber image” [0107]) and accordingly estimating a plurality of left ventricular volumes (“LVV”) corresponding to the heart ultrasound images (“The ultrasonic diagnostic device 10 accurately calculates an LVV in one of two operational modes consisting of real-time processing mode and non-real-time processing mode from which the operator selects. This operation can be roughly divided into the following two steps: a first half step for obtaining a two-chamber image; and a second half step for obtaining a four-chamber image after the operator turns the probe 13 for examination. The above "real-time processing" refers to an operation for examining change of the LVV in real time, and the "non-real-time processing" refers to an operation for more precisely examining change of the LVV after ultrasound images are processed.” [0107]. “After this, the volume calculating unit 115 extracts a pair consisting of values of the radiuses "Ai" and "Bi" in the same phase from the data sequence of the radius "Bi" and that of the radius "Ai" generated earlier in the first half step, and substitutes the extracted values into the approximate expression in accordance with the Modified Simpson method to generate the volume "V" of the LV corresponding to one pulsation cycle. The volume calculating unit 115 repeats such calculation of the volume "V" within the pulsation cycle at intervals of, for instance, 0.1 msec (step S506),” [0117], Figs. 4 and 9);
finding a plurality of specific extremums in the left ventricular volumes (“The volume calculating unit 115 repeats such calculation of the volume "V" within the pulsation cycle at intervals of, for instance, 0.1 msec (step S506), and specifies maximum and minimum values of the volume "V" within the pulsation cycle (step S507). The volume calculating unit 115 then outputs the maximum and minimum values, which are useful as an end-diastolic volume and an end-systolic volume, to the image displaying unit 106 (step S508).” [0117], Figs. 4, 9, and 13) and accordingly estimating a plurality of time differences ("D1"-"D2"; "D2"-"D3") among the specific extremums (“The control unit 316 then calculates an average of a period between the times "D1"-"D2" and a period between the times "D2"-"D3",..the control unit 316 predicts an end-systolic time "S4" in the pulsation cycle 1728 from a period between the end-systolic times "S1" and "S2" and a period between the end-systolic times "S2" and "S3."” [0162]. “A number of pulsation cycles used for the end-time prediction is not limited to three or two, and may be a given number." [0172]; Figs. 17C-D);
estimating a statistical characteristic value of the time differences (“an average of a period”) based on the time differences (“The control unit 316 then calculates an average of a period between the times "D1"-"D2" and a period between the times "D2"-"D3",..the control unit 316 predicts an end-systolic time "S4" in the pulsation cycle 1728 from a period between the end-systolic times "S1" and "S2" and a period between the end-systolic times "S2" and "S3."” [0162]. “A number of pulsation cycles used for the end-time prediction is not limited to three or two, and may be a given number." [0172]; Figs. 17C-D).
Yamauchi does not teach (1) determining that an abnormal movement state of the heart occurs in response to determining that at least one of the time differences deviates from the statistical characteristic value up to (2) a predetermined threshold.
However, regarding feature (1), in the medical monitoring field of endeavor, Shouldice discloses detection and identification of a human from characteristic signals, which is analogous art. Shouldice teaches determining that an abnormal movement state of the heart occurs (“arrhythmia”) in response to determining that at least one of the time differences (linked to the “heart rate”) deviates from the statistical characteristic value (“average heart rate”) (“when heart rate feedback for CPAP, bilevel, ASV or other therapy is received, it may be possible to track an increase in heart rate, track an increase in irregular variation in heart rate (which may be indicative of arrhythmia), … both when therapy is in use and not in use.” [0107]. “Human_b, over the course of a full night, exhibited an average heart rate of 77.5 bpm with significant accelerations of nearly 30 bpm, with increased interbeat variability due to an underlying intermittent arrhythmia.” [0263]).
Therefore, based on Shouldice’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yamauchi to have the step of determining that an abnormal movement state of the heart occurs in response to determining that at least one of the time differences deviates from the statistical characteristic value, as taught by Shouldice, in order to facilitate tracking an increase in irregular variation in heart rate (Shouldice: [0107]).
Regarding feature (2), Yamauchi, as modified by Shouldice, further does not teach a predetermined threshold.
However, in the cardiac data field of endeavor, Sirendi discloses analysis of cardiac data, which is analogous art. Sirendi teaches a predetermined threshold (“determining a value associated with the number of the multiple heartbeats that exceed an abnormality threshold set for said property" [0005]. “The properties are preferably properties of multiple heartbeats, such as a mean, a standard deviation, or a standard deviation in successive differences (related to the multiple heartbeats). Optionally, the properties also comprise a measured heart rate variability (HRV), which may be obtained from the RR intervals, and/or a fraction of multiple heartbeats which exceed an abnormality threshold” [0024]). 
Therefore, based on Sirendi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yamauchi and Shouldice to provide a predetermined threshold, as taught by Sirendi, in order to facilitate predicting cardiac events using physiological data relating to a patient (Sirendi: [0005]). 
Regarding claim 2, Yamauchi modified by Shouldice and Sirendi teaches the method according to claim 1, wherein Yamauchi teaches that the step of obtaining the consecutive heart ultrasound images corresponding to the heart and accordingly estimating the left ventricular volumes corresponding to the heart ultrasound images comprises:
obtaining the heart ultrasound images (S501) (Fig. 9) (902, 903) (Fig. 13) and determining whether each of the heart ultrasound images belongs to an apical view (“an apex "P" of the heart”) (“As shown in FIG. 3, the two-chamber view includes an LV, a left atrium, and an apex "P" of the heart, and the four-chamber view includes these and a right ventricle and a right atrium. The two- and four-chamber views intersect at a predetermined angle (e.g., 90 or 120 degrees).” [0075]); and
retrieving a left ventricular mask image (131)(132)(“contour data” [0090]) corresponding to a left ventricle of the heart (“this drawing shows a contour 131 in a two-chamber image of the LV of the heart, and a contour 132 in a four-chamber image of the same LV. These contours 131 and 132 are extracted from image data of the two- and four-chamber views that intersect (at 90 degrees, for instance).”[0084], Fig. 4; “contour data of the two- and four-chamber images,” [0090]; “obtaining a two-chamber image; … obtaining a four-chamber image” [0107]) from each of the heart ultrasound images and accordingly estimating a left ventricular volume (“LVV” [0107]) corresponding to each of the heart ultrasound images in response to determining that each of the heart ultrasound images belongs to the apical view (“FIG. 5B shows representation of image data and contour data of the two- and four-chamber images,” [0090]. “The ultrasonic diagnostic device 10 accurately calculates an LVV in one of two operational modes consisting of real-time processing mode and non-real-time processing mode from which the operator selects. This operation can be roughly divided into the following two steps: a first half step for obtaining a two-chamber image; and a second half step for obtaining a four-chamber image after the operator turns the probe 13 for examination. The above "real-time processing" refers to an operation for examining change of the LVV in real time, and the "non-real-time processing" refers to an operation for more precisely examining change of the LVV after ultrasound images are processed.” [0107]. “After this, the volume calculating unit 115 extracts a pair consisting of values of the radiuses "Ai" and "Bi" in the same phase from the data sequence of the radius "Bi" and that of the radius "Ai" generated earlier in the first half step, and substitutes the extracted values into the approximate expression in accordance with the Modified Simpson method to generate the volume "V" of the LV corresponding to one pulsation cycle. The volume calculating unit 115 repeats such calculation of the volume "V" within the pulsation cycle at intervals of, for instance, 0.1 msec (step S506),” [0117], Figs. 4-5 and 9).
Regarding claim 5, Yamauchi modified by Shouldice and Sirendi teaches the method according to claim 1, wherein Yamauchi teaches that the step of finding the specific extremums in the left ventricular volumes comprises:
determining that an ith left ventricular volume (“the volume in a pulsation cycle” [0033]) belongs to one of the specific extremums (“a maximum … of the volume” [0033]; one of the “maximum … values of the volume." [0121]) in response to determining that the ith left ventricular volume among the left ventricular volumes is greater than an i-1th left ventricular volume and an i+1th left ventricular volume (“Max. 85.7 ml” Fig. 13), wherein i is an integer (“a value of the time stamp” [0022])(i corresponds to the sampling with “a time resolution of, for instance, 0.1 milliseconds (msec)." [0085] and “a time stamp to the generated image data" Abstract; Fig. 17D-C) (“For this construction, a value of the time stamp is incremented in synchronization with a pulsation of the object.” [0022]; “the above ultrasonic diagnostic device may also include a volume specifying unit for specifying a maximum and a minimum of the volume in a pulsation cycle by using the volume shown in the diagnostic information.” [0033]. “The volume calculating unit 115 repeats such calculation of the volume "V" within the pulsation cycle at intervals of, for instance, 0.1 msec (step S506), and specifies maximum and minimum values of the volume "V" within the pulsation cycle (step S507). The volume calculating unit 115 then outputs the maximum and minimum values, which are useful as an end-diastolic volume and an end-systolic volume, to the image displaying unit 106 (step S508).” [0117], “a pair of sets of data in the same phase is extracted from each data sequence to calculate volume and maximum and minimum values of the volume." [0121], Figs. 2-4, 9, and 13).
Regarding claim 6, Yamauchi modified by Shouldice and Sirendi teaches the method according to claim 1, wherein Yamauchi teaches that the step of finding the specific extremums in the left ventricular volumes comprises:
determining that an ith left ventricular volume (“the volume in a pulsation cycle” [0033]) belongs to one of the specific extremums (“a minimum of the volume” [0033]; one of the “minimum values of the volume." [0121]) in response to determining that the ith left ventricular volume among the left ventricular volumes is less than an i-1th left ventricular volume and an i+1th left ventricular volume (“Min. 51.3 ml” Fig. 13) (“For this construction, a value of the time stamp is incremented in synchronization with a pulsation of the object.” [0022]; “the above ultrasonic diagnostic device may also include a volume specifying unit for specifying a maximum and a minimum of the volume in a pulsation cycle by using the volume shown in the diagnostic information.” [0033]. “The volume calculating unit 115 repeats such calculation of the volume "V" within the pulsation cycle at intervals of, for instance, 0.1 msec (step S506), and specifies maximum and minimum values of the volume "V" within the pulsation cycle (step S507). The volume calculating unit 115 then outputs the maximum and minimum values, which are useful as an end-diastolic volume and an end-systolic volume, to the image displaying unit 106 (step S508).” [0117], “a pair of sets of data in the same phase is extracted from each data sequence to calculate volume and maximum and minimum values of the volume." [0121], Figs. 2-4, 9, and 13).
Regarding claim 7, Yamauchi modified by Shouldice and Sirendi teaches the method according to claim 1, wherein Yamauchi teaches that the specific extremums comprise a 1st specific extremum ("D1") (“S1”) to a Kth specific extremum ("D3") (“S3”), and the time differences comprise a 1st time difference to a K−1th time difference ("D1"-"D2"; "D2"-"D3")("S1"-"S2"; "S2"-"S3") (Figs. 17C-D), wherein a ith time difference (“a given number" [0172]) among the time differences is a time difference between a j+1th specific extremum (“3”) and a jth specific extremum (“2”)("D2"-"D3")("S2"-"S3") (Figs. 17C-D), and 1≤j≤K−1, wherein K is an integer (1, 2, 3… in Fig. 17C) (“The control unit 316 then calculates an average of a period between the times "D1"-"D2" and a period between the times "D2"-"D3",..the control unit 316 predicts an end-systolic time "S4" in the pulsation cycle 1728 from a period between the end-systolic times "S1" and "S2" and a period between the end-systolic times "S2" and "S3."” [0162]. “A number of pulsation cycles used for the end-time prediction is not limited to three or two, and may be a given number." [0172]; Figs. 17C-D).
Regarding claim 8, Yamauchi modified by Shouldice and Sirendi teaches the method according to claim 1, wherein Yamauchi teaches that the statistical characteristic value is an average value of the time differences (“an average of a period”) (“The control unit 316 then calculates an average of a period between the times "D1"-"D2" and a period between the times "D2"-"D3"” [0162]. “A number of pulsation cycles used for the end-time prediction is not limited to three or two, and may be a given number." [0172]; Figs. 17C-D).
Regarding claim 9, Yamauchi modified by Shouldice and Sirendi teaches the method according to claim 1. 
Yamauchi does not teach that the abnormal movement state comprises an arrhythmia state.
However, in the medical monitoring field of endeavor, Shouldice discloses detection and identification of a human from characteristic signals, which is analogous art. Shouldice teaches that the abnormal movement state comprises an arrhythmia state (“when heart rate feedback for CPAP, bilevel, ASV or other therapy is received, it may be possible to track an increase in heart rate, track an increase in irregular variation in heart rate (which may be indicative of arrhythmia), … both when therapy is in use and not in use.” [0107]. “Human_b, over the course of a full night, exhibited an average heart rate of 77.5 bpm with significant accelerations of nearly 30 bpm, with increased interbeat variability due to an underlying intermittent arrhythmia.” [0263]).
Therefore, based on Shouldice’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yamauchi to have the abnormal movement state that comprises an arrhythmia state, as taught by Shouldice, in order to facilitate diagnosing a condition (Shouldice: [0320]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Shouldice, and Sirendi as applied to claim 2, and further in view of Wang et al (US 20120078097), hereinafter Wang.
Regarding claim 3, Yamauchi modified by Shouldice and Sirendi teaches the method according to claim 2.
Yamauchi as modified by Shouldice and Sirendi does not teach that the step of retrieving the left ventricular mask image corresponding to the left ventricle of the heart from each of the heart ultrasound images comprises inputting each of the heart ultrasound images into a machine learning model, wherein the machine learning model outputs the corresponding left ventricular mask image in response to each of the heart ultrasound images. 
However, in the medical diagnostic ultrasound field of endeavor, Wang discloses computerized characterization of cardiac motion in medical diagnostic ultrasound, which is analogous art. Wang teaches that the step of retrieving the left ventricular mask image corresponding to the left ventricle of the heart from each of the heart ultrasound images comprises:
inputting each of the heart ultrasound images (“representing … the myocardium… each frame of data” [0048]) into a machine learning model (“The classifier is trained from a training data set using a computer. Any number of expert annotated sets of ultrasound data is used. For example, about 200 hundred ultrasound sequences representing the whole or at least a majority of the myocardium are annotated. The annotation is a line, points, curves or volumes (e.g., a mesh or surface) associated with myocardium boundary. The annotation is provided for each frame of data.” [0048]), wherein the machine learning model outputs the corresponding left ventricular mask image (“the endocardial boundary of the left ventricle (LV)” [0065]) in response to each of the heart ultrasound images (“Any boundary detection may be used... This detection relies on knowledge of the myocardium resulting from machine-learning… Instead of asking the user to manually select the number of cardiac cycles and the indices of key frames (ED or ES), the endocardial boundary of the left ventricle (LV) is detected in each frame using a learning-based approach. Any learning based approach for boundary detection may be used.” [0065]). 
Therefore, based on Wang’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yamauchi, Shouldice and Sirendi to have the step of retrieving the left ventricular mask image corresponding to the left ventricle of the heart from each of the heart ultrasound images that comprises inputting each of the heart ultrasound images into a machine learning model, wherein the machine learning model outputs the corresponding left ventricular mask image in response to each of the heart ultrasound images, as taught by Wang, in order to facilitate detection of wall-motion abnormalities of the left ventricle as a predictor for non-ischemic cardiomyopathy and coronary artery disease (Wang: [0025]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, Shouldice, Sirendi, and Wang as applied to claim 3, and further in view of Barr et al (US 20150071492), hereinafter Barr.
Regarding claim 4, Yamauchi modified by Shouldice, Sirendi, and Wang teaches the method according to claim 3.
Yamauchi modified by Shouldice, Sirendi, and Wang does not teach retraining the machine learning model in response to determining that the abnormal movement state of the heart is misjudged as occurring. 
However, in the object tracking field of endeavor, Barr discloses abnormal behaviour detection, which is analogous art. Barr teaches retraining the machine learning model in response to determining that the abnormal movement state (“abnormal object track”) is misjudged as occurring (“the present invention provides a method of determining whether a provided object track is an abnormal object track, an object track being a set of values of one or more physical properties of an object measured over a period of time, a physical property of an object being any property that is measurable whose value describes the object's state,” [0004]. “Advantageously, the indication that the behaviour of an entity (i.e. a track) is abnormal when it is in fact normal tends not to be particularly problematical. An operator may manually classify as normal the track that was originally classified as abnormal. This may then be used to retrain the Gaussian processes based classifier, thereby advantageously reducing the likelihood of such an error reoccurring.” [0097]).
Therefore, based on Barr’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Yamauchi, Shouldice, Sirendi, and Wang to have the step of retraining the machine learning model in response to determining that the abnormal movement state is misjudged as occurring, as taught by Barr, in order to facilitate description of the object's state  (Barr: [0004]). In the combined invention of Yamauchi, Shouldice, Sirendi, Wang, and Barr, the abnormal movement state is the abnormal movement state of the heart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793